 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
         PAVLOF FISHERIES LLC,
 8                             Plaintiff,
                                                        C17-1116 TSZ
 9            v.
                                                        MINUTE ORDER
10       GAVIN HOY,
11                             Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    Counsel having advised the Court that this matter has been resolved, and it
14
   appearing that no issue remains for the Court’s determination, NOW, THEREFORE, IT
   IS ORDERED that this case is DISMISSED with prejudice and without costs. In the
15
   event settlement is not perfected, either party may move to reopen and trial will be
   scheduled, provided such motion is filed within 60 days of the date of this Order.
16
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 30th day of October, 2018.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Karen Dews
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
